Title: From George Washington to Robert Cary & Company, 22 January 1764
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg 22d Jany 1764.

Captn Mather whom I met with at this place a day or two ago, seeming to be pretty much distressd to compleat his Loading before the lay days are out, I shall, in order to facilitate his dispatch, give him all the Tobacco I have ready upon York River amounting to Fifty two Hhds, on which please to make Insurance and proportion the charge hereafter for I cannot at this Instant tell what part is mine, nor have I time to enquire, as Captn Whiting by whom I now write, is just ready to Sail—I expect we shall have Seventy, perhaps Eighty Hhds more on this River and these shall be reserved for the Nautilus; but my Crops upon Potomack are vastly deficient, in short a wet Spring, a dry Summer, and early Frosts have quite demolished me.
At our next April General Court I expect I shall have occasion to draw upon you in behalf of Master John Parke Custis to the amount of Seven, eight, or more hundred pounds, £500 certainly, and take this oppertunity of giving you advice of it.
Shoud this Letter get to your hands before the Shipping Sail for Potomack, please to send me over and above what are mentioned in my Invoice, 25 M 8d. 25 M 10d. & 25 M 20d. Nails—I shall write to Mr Jno. Searles of Madeira for another Pipe of Wine directing him to draw upon you for the Costs which I hope will be paid. I am Gentn Yr Most Obedt Servt

Go: Washington

